                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     KUANG-BAO P. OU-YOUNG,                               Case No. 19-cv-07000-BLF
                                   7                     Plaintiff,                           ORDER DISMISSING PLAINTIFF’S
                                                                                              CLAIMS AGAINST JUDGE EDWARD
                                   8              v.                                          J. DAVILA WITHOUT LEAVE TO
                                                                                              AMEND
                                   9     LAWRENCE E. STONE, Santa Clara
                                         County Assessor; JEANETTE TONINI,
                                  10     Senior Assessment Clerk; EDWARD J.
                                         DAVILA, District Judge; and COUNTY OF
                                  11     SANTA CLARA,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           On October 17, 2019, Plaintiff filed the complaint in the present action in the Santa Clara
                                  15   County Superior Court, alleging that his spouse transferred her interest in their residence to him,
                                  16   and that the Santa Clara County Assessor’s Office thereafter terminated his homeowners’
                                  17   exemption in order to illegally raise Plaintiff’s property tax. See Notice of Removal Exh. 4
                                  18   (Complaint), ECF 1-4. Plaintiff named as Defendants Lawrence E. Stone, Santa Clara County
                                  19   Assessor (“Stone”); Jeanette Tonini, Senior Assessment Clerk (“Tonini”); the County of Santa
                                  20   Clara (“the County”); and United States District Judge Edward J. Davila (“Judge Davila”). The
                                  21   claims against Judge Davila relate to Judge Davila’s judicial acts in screening a complaint,
                                  22   pursuant to a pre-filing screening order regarding Plaintiff, filed by Plaintiff in federal district
                                  23   court on October 15, 2019.
                                  24           The United States of America removed the present action to federal district court on behalf
                                  25   of Judge Davila pursuant to 28 U.S.C. § 1442(a)(3), providing for removal of state court actions
                                  26   asserted against “[a]ny officer of the courts of the United States, for or relating to any act under
                                  27   color of office or in the performance of his duties.” See Notice of Removal, ECF 1. The removed
                                  28   action was opened as Case No. 19-cv-07000 and assigned to the undersigned judge. See id.
                                   1          This Court granted the United States’ motion to appear as amicus curiae and issued an

                                   2   Order to Show Cause directing Plaintiff to show cause in writing, on or before November 19,

                                   3   2019: (1) why this action should not be dismissed as to Judge Davila on the basis of absolute

                                   4   judicial immunity, and (2) why the pre-filing screening order regarding Plaintiff should not be

                                   5   expanded to include claims against federal judges. See Order to Show Cause, ECF 15. Plaintiff

                                   6   timely responded to the Order to Show Cause, arguing that Judge Davila should not be dismissed

                                   7   and that the pre-filing screening order should not be expanded.

                                   8          In this order, the Court addresses Judge Davila’s entitlement to absolute judicial immunity.

                                   9   The Court addresses the requested expansion of the pre-filing screening order regarding Plaintiff

                                  10   in a separate order.

                                  11    I.    JUDGE DAVILA IS ENTITLED TO ABSOLUTE JUDICIAL IMMUNITY

                                  12          Judges generally are absolutely immune from civil suit. See Mireles v. Waco, 502 U.S. 9,
Northern District of California
 United States District Court




                                  13   9 (1991) (“[G]enerally, a judge is immune from a suit for money damages.”); Atkinson-Baker &

                                  14   Assocs., Inc. v. Kolts, 7 F.3d 1452, 1454 (9th Cir. 1993) (“Federal judges are absolutely immune

                                  15   from claims for declaratory and injunctive relief arising from their judicial acts.”). “[J]udicial

                                  16   immunity is an immunity from suit, not just from ultimate assessment of damages.” Mireles, 502

                                  17   U.S. at 11.

                                  18          “[J]udicial immunity is not overcome by allegations of bad faith or malice, the existence of

                                  19   which ordinarily cannot be resolved without engaging in discovery and eventual trial.” Mireles,

                                  20   502 U.S. at 11. “[I]mmunity is overcome in only two sets of circumstances.” Id. “First, a judge

                                  21   is not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial

                                  22   capacity.” Id. “Second, a judge is not immune for actions, though judicial in nature, taken in the

                                  23   complete absence of all jurisdiction.” Id.

                                  24          Plaintiff’s allegations against Judge Davila clearly arise from acts taken in Judge Davila’s

                                  25   judicial capacity. Plaintiff alleges that he filed a lawsuit against Stone, Tonini, and the County in

                                  26   federal district court on October 15, 2019 and the case was assigned to Judge Davila as Case No.

                                  27   19-cv-80255. See Compl. ¶¶ 12-13 & Unnum. Para. at p. 3, ECF 1-4. In fact, the complaint was

                                  28   assigned to Judge Davila as Case No. 19-mc-80255 only in Judge Davila’s role as General Duty
                                                                                          2
                                   1   Judge and only for the purpose of pre-filing screening. See Case No. 19-mc-80255, ECF 1, 2.1

                                   2   Plaintiff appears to believe that Judge Davila directed that the federal complaint was “subject to

                                   3   dismissal without trial.” See Compl. Unnum. Para. at p. 3, ECF 1-4. Plaintiff alleges that “[f]or

                                   4   this reason, judge Davila, Santa Clara County, assessor Stone, and clerk Tonini have conspired to

                                   5   deprive plaintiff of the Fourth Amendment right against unreasonable seizures.” See id. In fact,

                                   6   Judge Davila issued an order authorizing the filing of the federal complaint. See Case No. 19-mc-

                                   7   80255, ECF 2. Even if Judge Davila had dismissed Plaintiff’s federal complaint, however, such

                                   8   act would be an act taken in Judge Davila’s judicial capacity and within his jurisdiction.

                                   9   Accordingly, it is clear that Judge Davila is entitled to absolute judicial immunity from this suit.

                                  10             In his response to the Order to Show Cause, Plaintiff argues that Judge Davila is not

                                  11   entitled to immunity pursuant to the Federal Tort Claims Act. That argument does not address or

                                  12   undermine Judge Davila’s entitlement to absolute judicial immunity under the authorities
Northern District of California
 United States District Court




                                  13   discussed above.

                                  14             Because Plaintiff’s claims against Judge Davila stem from acts for which he is absolutely

                                  15   immune, granting leave to amend would be futile. Plaintiff’s claims against Judge Davila

                                  16   therefore are DISMISSED WITHOUT LEAVE TO AMEND. See Yakama Indian Nation v. State

                                  17   of Wash. Dep’t of Revenue, 176 F.3d 1241, 1249 (9th Cir. 1999) (affirming dismissal of claims

                                  18   without leave to amend where amendment would have been futile in light of Eleventh Amendment

                                  19   immunity).

                                  20       II.   ORDER

                                  21             Plaintiff’s claims against Judge Davila are DISMISSED WITHOUT LEAVE TO AMEND

                                  22   on the basis of absolute judicial immunity.

                                  23

                                  24   Dated: December 2, 2019                           ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  25                                                     United States District Judge
                                  26
                                  27   1
                                        The Court takes judicial notice of the filings in Case No. 19-mc-80255. See Reyn’s Pasta Bella,
                                  28   LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (“We may take judicial notice of
                                       court filings and other matters of public record.”).
                                                                                          3
